252 S.W.3d 419 (1999)
Diantha Garrett BRENNAN, Appellant,
v.
TEXAS COMMISSION FOR LAWYER DISCIPLINE, Appellee.
No. 01-98-00129-CV.
Court of Appeals of Texas, Houston (1st Dist.).
March 11, 1999.
Panel consists of MIRABAL, WILSON, and ANDELL, JJ.

OPINION
PER CURIAM.
Appellant, Diantha Garrett Brennan, and appellee, Texas Commission for Lawyer Discipline, have settled. They have filed a joint motion asking this Court to remand the cause to the trial court for rendition of judgment based on their agreement.
Therefore, we reverse the trial court's judgment and remand the cause for entry of an agreed judgment disposing of the case in accordance with the terms agreed to by the parties.